MEMORANDUM **
Fernando Sanchez-Rodriguez, an alien convicted of illegal re-entry, 8 U.S.C. § 1326, appeals his forty-one-month sentence, contending that the district court erred in applying a sixteen-point sentencing enhancement under U.S.S.G. § 2L1.2(a)(l)(A) for his 1996 California state burglary conviction.
For the first time on appeal, Sanchez-Rodriguez argues that the district court erred by failing to employ the modified categorical approach developed in Taylor v. United States, 495 U.S. 575, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990), and Ye v. INS, 214 F.3d 1128, 1134 (9th Cir.2000), in analyzing whether his conviction under California Penal Code § 459 is an aggravated felony under 8 U.S.C. § 1101(a)(43). Sanchez-Rodriguez failed to object on this basis, however, either in his written objections to the Presentence Report or at his sentencing hearing. Because Sanchez-Rodriguez failed to object to the accuracy of the Presentence Report, the district court did not err in relying upon it. United States v. Romero-Rendon, 220 F.3d 1159 (9th Cir.2000) (district court may rely solely on an unchallenged Presentence Report, which includes the statute of conviction, as clear and convincing evidence for a sentencing enhancement).
Although Sanchez-Rodriguez made five objections to the Presentence Report, he failed to claim that his residential burglary conviction was not a crime of violence because it did not fit within the generic definition of burglary under Taylor. Instead, he contested the use of that conviction on the ground that he did not serve a year or more. Nor can his request for a downward departure be bootstrapped into a Taylor objection. Neither argument below fairly raised to the district court the contention that it should examine the charging documents to determine whether Sanchez-Rodriguez was in fact convicted of generic burglary in light of § 459’s overinclusivity.
We therefore
AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.